DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-303627A to Sugano et al. (“Sugano”) in view of U.S. Publication No. 2012/0005978 to Jenkins et al. (“Jenkins”). All references under this heading are to Sugano unless otherwise noted.
Regarding claim 1, Sugano discloses a metallic roof material comprising: a front substrate 1, 2 made of a metal sheet (par 0018 of machine translation), the front substrate comprising a body portion formed into a box shape; a back substrate 18 arranged on a back 
Jenkins discloses a roof material being tightened to a roof base by driving at least one tightening member (Jenkins 42) into a body portion, wherein a top portion of the body portion comprises at least one protruding rib (Jenkins 167, embodiment of rib shown in Fig. 19) comprised of at least one protrusion (Jenkins 167) disposed along a side of a polygon or along a circle, and wherein the roof material is configured such that the tightening member is driven into an inner region (Jenkins 170) of the protruding rib to help prevent moisture from seeping into where the tightening member penetrates while allowing for drainage (Jenkins par 0061).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Miura to have the metallic roof material being tightened to a roof base by driving at least one tightening member into the body portion, wherein a top plate portion of the body portion comprises at least one protruding rib comprised of at least one protrusion disposed along a side of a polygon or along a circle, and wherein the metallic roof material is configured such that the tightening member is driven into an inner region of the protruding ribs taught by Jenkins to provide the predictable result of protecting against moisture infiltration while allowing for drainage. The method steps recited in claim 9 would necessarily be performed in assembling the structure set forth in claim 1.
Regarding claim 3, Sugano in view of Jenkins discloses that the at least one opening portion includes an eave side opening located on an eave side of the at least one protruding rib when the metallic roof material is disposed on the roof base (per modification by Jenkins in which the opening opens downwardly on the eave side). 
Regarding claim 4, Sugano in view of Jenkins discloses that a ratio of the at least one opening portions portion in the at least one protruding rib is 50% or less.
Regarding claim 5, Sugano in view of Jenkins does not disclose that the at least one protrusion has a height of 0.2 mm or more. It would have been an obvious matter of design choice to modify the protrusion of IG to have such a height since such a modification would have involved a mere change in the size of the components. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Providing such a height would provide adequate moisture protection.
Regarding claim 6, Sugano in view of Jenkins does not disclose that a value obtained by dividing a width of the at least one protrusion by the height of the at least one protrusion is 3 or more. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 7, Sugano in view of Jenkins does not disclose that a shortest distance from a center position of the inner region to the at least one protrusion is 5 mm or more or 20 mm or less. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IV A.
Regarding claim 8, Sugano in view of Jenkins does not disclose that the metal sheet forming the front substrate has a thickness of 0.5 mm or less. It would have been an obvious In re Rose, 105 USPQ 237 (CCPA 1955). Providing such a thickness would provide a relatively light weight roof material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633